IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-17-00158-CR

JOHN WESLEY VAUGHN,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                               From the 85th District Court
                                   Brazos County, Texas
                             Trial Court No. 15-00320-CRF-85


                                             ORDER


         Appellant's motion for rehearing dated January 14, 2019 is denied.

                                                PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins1
Motion Denied
Order delivered and filed February 13, 2019



1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).